DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 40-43 and 54-56 in the reply filed on 06/14/2022 is acknowledged.  The traversal is on the ground(s) that (1) the International Search Report only cited Breuer as background, (2) Breuer does not disclose the weld joint composition and the overlap of the filler wire ratio and base material composition does not mean that the weld joint properties would necessarily be inherent, (3) Breuer does not specify a composition for the aluminum-silicon coating and so the weld joint properties would not necessarily be inherent because it is unknown how much aluminum and silicon would be in the joint.  This is not found persuasive because (1) if an examiner identifies lack of unity of invention the examiner may require applicant to elect an invention, see MPEP 1893.03(d), (2) although Breuer does not disclose a specific weld joint composition the examiner notes that as disclosed in the instant specification the weld joint composition is achieved through using a base steel composition and a wire composition that overlaps with the base steel and wire compositions of Breuer and so overlapping quenching factors, weld joint compositions, softening factors, and hardness variations would naturally flow (3) Breuer does not specify how much of the coating is in the weld pool however Breuer recognizes that coatings can be removed in order to prevent the coating from entering the weld pool [0004, 0009, Breuer] but the removal of the coating is not necessary and thus saves costs with the method of Breuer [0014, Breuer] which the examiner submits means a negligible amount of the of the coating is present in the welded portion of the steel, alternatively the examiner submits it would have been obvious to one of ordinary skill in the art to modify the steel of Breuer to use a coating composition of 8-11 wt% silicon, 2-4 wt% iron, with a balance of aluminum as this coating is taught by Canourgues to provide high hardness, melting point, corrosion resistance, and prevent oxidation and decarburization [0113, Canourgues], alternatively the examiner submits it would have been obvious to remove the coating from sections to be welded in order to ensure the welded blank is corrosion resistant as taught by Canourgues [0079, Canourgues].  Further, the examiner notes that the instantly claimed blanks are not unique in view of Fairchild et al. (US 2002/0043305 A1) herein Fairchild, in view of Eguchi et al. (JP 2014012890 A, machine translation referred to herein as English equivalent) herein Eguchi, in further view of Canourgues et al. (US 2014/0057128 A1) herein Canourgues, as evidenced by Davis (Steel Sheet, Strip, and Plate), as further evidenced by Semiatin (Blanking of Low-Carbon Steel) as will be discussed below.  Further, the examiner notes that the instantly claimed blanks are not unique in view of Fujita et al. (JP 2006219741 A, machine translation referred to herein as English equivalent) herein Fujita, in view of Maruyama et al. (US 2017/0350434 A1) herein Maruyama, as evidenced by Canourgues et al. (US 2014/0057128 A1) herein Canourgues as will be discussed below.
The requirement is still deemed proper and is therefore made FINAL.
Claims 26-39 and 44-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/14/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 40-43 and 53-54 and 56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fairchild et al. (US 2002/0043305 A1) herein Fairchild, in view of Eguchi et al. (JP 2014012890 A, machine translation referred to herein as English equivalent) herein Eguchi, in further view of Canourgues et al. (US 2014/0057128 A1) herein Canourgues, as evidenced by Davis (Steel Sheet, Strip, and Plate), as further evidenced by Semiatin (Blanking of Low-Carbon Steel).
Regarding claim 40, Fairchild teaches:
Weld metals for joining HSLA (high strength low alloy) steels [0015, Fairchild] and is particularly well suited for linepipe [0016, Fairchild].  Fairchild does not specify joining dissimilar steels and so the examiner submits that each steel welded together can be treated as the least and most hardenable steel.  
Fairchild does not specify the use of a precoating wherein the precoating comprises an intermetallic alloy layer comprising at least iron and aluminum, however the examiner submits that doing so would have been obvious in view of Canourgues.  Canourgues discloses a welded steel blank [0002, Canourgues] wherein the blank has a precoat including an intermetallic alloy to provide protection against corrosion and decarburization of the steel substrate [0023, Canourgues], wherein part of the precoat is removed to ensure the precoat doesn’t introduce any elements into the molten area during welding [0067, Canourgues], wherein the precoat is preferably aluminum or an aluminum alloy [0015, Canourgues] and an intermetallic alloy constituting FexAly is formed through the application of the aluminum alloy [0054, Canourgues].  The examiner submits it would have been obvious to one of ordinary skill in the art to use the precoat of Canourgues on the at least one of the main faces of the steel of Fairchild in order to provide protection against corrosion and decarburization of the steel substrate.  
Fairchild modified by Canourgues does not specify that the steel is in the form of a sheet, however the examiner notes that the steel of Fairchild can be in the form of a plate [0104, Fairchild] where steel thickness typically range from 8-25 mm [0074, Fairchild].  Canourgues teaches that plates can be understood in a broad sense and denotes any strip or object obtained by cutting a strip, coil or sheet, in particular having two faces and four edges [0058, Canourgues] which the examiner submits includes sheets.  The examiner submits that absent a specific definition of plate for the steel of Fairchild one of ordinary skill in the art would interpret it to meet the broadest reasonable interpretation which includes sheets.  The examiner further notes that Davis teaches that sheet can have a thickness ranging from 0.35-12.5 mm [Table 1, page 225, Davis] and that plates can be considered as any flat-rolled steel product with a width of more than 200 mm and 6.0 mm thickness or 1220 mm width and 4.6 mm thickness [page 231, Davis] which the examiner notes overlaps with the thicknesses of sheets.
Fairchild modified by Canourgues does not specify that the welded steel is in the form of a blank, however the examiner notes that a blank is merely a piece of metal that can be used in forming operations [page 144, Semiatin] and thus any sheets or plates of steel can be considered to be a blank.
Fairchild modified by Canourgues does not specify a composition to use for the HSLA steel, however the examiner submits it would have been obvious to one of ordinary skill in the art to use the steel composition of Eguchi as the HSLA steel of Fairchild.  Eguchi discloses a high strength low alloy steel for steel pipes with an improved sulfide stress corrosion cracking resistance [0001, Eguchi] comprising a composition shown below in Table 2.  The examiner notes that the overlap of the compositions of the instant application and Eguchi is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner submits it would have been obvious to one of ordinary skill in the art to use the steel composition of Eguchi as the HSLA steel of Fairchild in order to improve sulfide stress corrosion cracking resistance as taught by Eguchi.  Eguchi does not specify that the steel is press-hardenable, however the examiner notes that press-hardenable is an instance of a functional limitation that merely requires the steel may be subjected to press-hardening which the examiner notes does not further limit the steel because Eguchi teaches a steel composition that overlaps with the instant application and thus a property of being press hardenable would naturally flow.  See MPEP 2173.05(g) and 2145.
Wherein the weld metal of Fairchild comprises a composition shown below in Table 1.
Fairchild modified by Eguchi and Canourgues does not specify quenching factors for the steel or the weld joint, however the examiner notes that quenching factors merely limit the composition of the substrate steel and the weld joint.  The examiner submits it would have been obvious to use combinations of examples of weld metals from Fairchild and steel substrates from Eguchi, which the examiner notes can result in meet the instantly claimed feature of “FTWJ-0.9FTBM≥0”.  For example, using Example L from Fairchild and example B from Eguchi gives the results shown below in Table 3.  The examiner notes that the suggested compositions and weld joint compositions that meet the claimed feature of “FTWJ-0.9FTBM≥0” indicates that Fairchild modified by Eguchi and Canourgues suggests “FTWJ-0.9FTBM” values that overlap with those of the instant application.  The examiner notes that the overlap of the “FTWJ-0.9FTBM” values of the instant application and Fairchild modified by Eguchi and Canourgues is prima facie evidence of obviousness.
The examiner notes that the carbon of the weld joint of Fairchild is below 0.15 wt% and thus meets limitation (b) of instant claim 40.
Fairchild modified by Canourgues and Eguchi does not specify performing hot press-forming and cooling, however the examiner notes that the recitation of “the weld joint is such that, after hot press-forming and cooling, a maximum hardness variation….” is an instance of contingent language which merely requires the weld joint to have a structure that could perform the function, the function being having the hardness variation limitation, if a condition precedent should occur, the condition being the joint undergoing hot press-forming and cooling.  See MPEP 2111.04(II).  Fairchild modified by Canourgues and Eguchi does not specifically state a maximum hardness variation across the weld joint, however the examiner notes that the instant application teaches that the instantly claimed hardness variation is achieved by using a filler wire having a carbon content of 0.01-0.45 wt% [0093, instant spec].  Fairchild modified by Canourgues and Eguchi discloses exemplary weld wire compositions that meet the required carbon content [Table 3, Fairchild].  The examiner submits that the wire carbon contents of Fairchild modified by Canourgues and Eguchi in view of the instant specification means that the contingent limitation of “a maximum hardness variation across the weld joint is smaller than or equal to 20% of a mean hardness of the weld joint” if the joint underwent hot press-forming and cooling would naturally flow from the weld joint of Fairchild modified by Canourgues and Eguchi.
Table 1

Fairchild, weld metal weight% [0068]
C
0.04-0.08
Mn
1.0-2.0
Si
0.2-0.7
S
<0.01
P
<0.01
Cr
≤0.60
Ni
2.3-3.5
Mo
0.30-0.80
Cu
≤0.60
Al
≤0.03
Ti
≤0.02
Zr
≤0.04
V
≤0.040
B
≤0.0012
O
0.0175-0.0400
N

<0.020
Fe
Balance


Table 2

Instant claims, steel sheet weight%
Eguchi, mass% [0012-0014]
C
0.10-0.5 (claim 40)
0.15-0.25 (claim 54)
0.040-0.100 (claim 55-first sheet)
0.10-0.5 (claim 55-second sheet)
0.24-0.38 (claim 56-first sheet)
0.10-0.5 (claim 56-second sheet)
0.15-0.50
Mn
0.5-3 (claim 40)
0.8-1.8 (claim 54)
0.80-2.00 (claim 55-first sheet)
0.5-3 (claim 55-second sheet)
0.40-3 (claim 56-first sheet)
0.5-3 (claim 56-second sheet)
0.3-1.0
Si
0.1-1 (claim 40)
0.1-0.35 (claim 54)
≤0.30 (claim 55-first sheet)
0.1-1 (claim 55-second sheet)
0.10-0.70 (claim 56-first sheet)
0.1-1 (claim 56-second sheet)
0.1-1.0
Cr
0.01-1 (claim 40)
0.01-0.5 (claim 54)
≤0.100 (claim 55-first sheet)
0.01-1 (claim 55-second sheet)
0-2 (claim 56-first sheet)
0.01-1 (claim 56-second sheet)
0.1-1.7
Ti
≤0.2 (claim 40)
≤0.1 (claim 54)
≤0.080 (claim 55-first sheet)
≤0.2 (claim 55-second sheet)
0.015-0.10 (claim 56-first sheet)
≤0.2 (claim 56-second sheet)
0.005-0.03
Al
≤0.1 (claim 40)
≤0.1 (claim 54)
0.010-0.070 (claim 55-first sheet)
≤0.1 (claim 55-second sheet)
≤0.1 (claim 56-second sheet)
0.01-0.10
S
≤0.05 (claim 40)
≤0.05 (claim 54)
≤0.005 (claim 55-first sheet)
≤0.05 (claim 55-second sheet)
0.0001-0.005 (claim 56-first sheet)
≤0.05 (claim 56-second sheet)
≤0.005
P
≤0.1 (claim 40)
≤0.1 (claim 54)
≤0.030 (claim 55-first sheet)
≤0.1 (claim 55-second sheet)
0.0001-0.025 (claim 56-first sheet)
≤0.1 (claim 56-second sheet)
≤0.015
B
≤0.010 (claim 40)
≤0.005 (claim 54)
≤0.010 (claim 55-second sheet)
0.0005-0.0040 (claim 56-first sheet)
≤0.010 (claim 56-second sheet)
0.0005-0.0030
Ni
≤0.100 (claim 55-first sheet)
0.25-2 (claim 56-first sheet)
Optional ≤1.0
Mo
≤0.100 (claim 55-first sheet)
Optionally 0.05-0.65 (claim 56-first sheet)
0.4-1.1
Nb
0.015-0.100 (claim 55-first sheet)
0-0.060 (claim 56-first sheet)
0.01-0.08
N
≤0.009 (claim 55-first sheet)
0.003-0.010 (claim 56-first sheet)
≤0.01
Cu
≤0.100 (claim 55-first sheet)
Optional ≤1.0
Ca
≤0.006 (claim 55-first sheet)
Optionally 0.0005-0.005 (claim 56-first sheet)
Optional 0.001-0.005
W
Optionally 0.001-0.30 (claim 56-first sheet)
Optional ≤2.0
Ti/N
>3.42 (claim 56-first sheet)
Not specified
2.6C+Mn/5.3+Cr/13+Si/15
≥1.3 (claim 56-first sheet)
Not specified
Iron and impurities
Balance (claim 40)
Balance


Table 3

Fairchild, Example L weld joint [Table IV]
Eguchi, Example B steel [Table 1]
C
0.066
0.25
Mn
1.78
0.6
Si
0.31
0.25
Ni
2.72
0
Cr
0.22
1
Al
0.001
0.025
Mo
0.57
0.99
FT
469.4
513.5
FTWJ-0.9FTBM
7.2
1.25CBM-CWJ
0.25


Regarding claim 41, as discussed above it would have been obvious to use an aluminum layer atop of an intermetallic layer on the steel of Fairchild in view of Canourgues.
Regarding claim 42, the examiner notes that the weld joint has a carbon content of 0.04-0.08 wt% and the steel has a carbon content of 0.15-0.50 mass%, the examiner notes that these carbon ranges will always meet the limitation of “1.25CBM-CWJ≥0” and thus falls within the claimed range.
Regarding claim 43, the examiner notes that the weld joint has a nickel content of 0.30-0.80 weight% which falls within the claimed range of 2.0-11.0 wt%.
Regarding claim 53, the examiner notes that the limitation of “wherein the weld joint is obtained through laser welding” is an instance of functional language which merely does not apply any further limitation beyond that the joint was welded, and the examiner further notes that the instant specification does not teach any differences to the structure of the weld joint resulting from using laser welding over a different method of welding beyond an increase in productivity [0017, instant spec].  See MPEP 2173.05(g).  
Regarding claim 54, the examiner notes that the steel of Fairchild modified by Eguchi and Canourgues overlaps the steel of the instant application as shown in Table 2.  The examiner notes that the overlap of the compositions of the instant application and Fairchild modified by Eguchi and Canourgues is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 56, the examiner notes that the steel of Fairchild modified by Eguchi and Canourgues overlaps the steel of the instant application as shown in Table 2, the examiner further notes that the limitation of “2.6C+Mn/5.3+Cr/13+Si/15” merely further limits the composition of the steel which still overlaps with the steel composition of Fairchild modified by Eguchi and Canourgues.  The examiner notes that the overlap of the compositions of the instant application and Fairchild modified by Eguchi and Canourgues is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Claim(s) 40-43 and 53-54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breuer et al. (DE 102015115915 A1, US 20180326538 A1 referred to herein as English equivalent) herein Breuer, in view of Canourgues et al. (US 2014/0057128 A1) herein Canourgues.
Regarding claim 40, Breuer discloses
At least two coated steel sheets prior to welding wherein at least one of the sheets comprises a press-hardenable steel [0001, Breuer] which the examiner submits comprises a steel substrate with a coating which can be interpreted as a pre-coating because the coating is applied prior to welding [0010, Breuer].
The coating being based on aluminum or aluminum-silicon [0001, Breuer] with the coating typically applied by continuous hot-dip coating [0058, Breuer].  Breuer does not specifically disclose that the steel coating should comprise an intermetallic alloy layer comprising at least iron and aluminum however the examiner submits that this layer would flow naturally from the coating process of Breuer as evidenced by Canourgues.  Canourgues teaches a plate comprising a steel substrate with a precoat having a layer of intermetallic alloy and topped by a metal alloy [014, Canourgues] that is preferably an aluminum alloy [0015, Canourgues] wherein the intermetallic alloy form during the hot-dip coating process, in particular when applying aluminum or zinc coatings the intermetallic layer formed is of the FexAly type [0052-0054, Canourgues].  The examiner submits that one of ordinary skill in the art would expect an FexAly intermetallic would flow naturally from the hot-dip coating process of Breuer as evidenced by Canourgues.  See MPEP 2112 and 2145.
At least one steel sheet comprising a composition shown below in Table 4 below.  The examiner notes that the overlap of the steel compositions of the instant application and that of Breuer is prima facie evidence of obviousness.  See MPEP 2144.05(I).
The sheets are welded together [0002, Breuer] using a filler wire comprising 0.05-0.15 wt% carbon [0019, Breuer], and the steel is press-hardened and cooled [0046, Breuer].  Breuer does not specifically state a maximum hardness variation across the weld joint, however the examiner notes that the instant application teaches that the instantly claimed hardness variation is achieved by using a filler wire having a carbon content of 0.01-0.45 wt% [0093, instant spec].  The examiner notes that the carbon contents of the wire of Breuer fall within 0.01-0.45 wt%.  The examiner submits that the wire carbon contents of Breuer in view of the instant specification means that “a maximum hardness variation across the weld joint is smaller than or equal to 20% of a mean hardness of the weld joint” would naturally flow from the steel of Breuer.  See MPEP 2112 and 2145.
Breuer does not specifically disclose quenching factor, carbon content, or softening factor of the weld joint; however the examiner submits that overlapping values for these properties would naturally flow from the welding process of Breuer in view of Canourgues.  The examiner submits that the weld joint properties will depend on the steel composition, the filler wire composition, and the filler wire to steel ratio in the welding pool.  The instant application discloses that a proportion of filler wire is added to the weld pool of 10-50% [0086, instant spec].  As discussed above Breuer discloses a steel composition that overlaps with the instantly claimed steel composition, Breuer further discloses that feed wire is added to the welding pool at a ratio of at least 20% [0012, Breuer] and comprising a composition shown below in Table 5 [0018, Breuer].  The examiner notes that for example filler wires the instant specification only requires C, Mn, Si, Ni, Cr, and Mo, with P and S as unavoidable impurities, as seen in the experimental examples [00148, Table 3, instant spec], the examiner notes that these required elements are all contained by the filler wire of Breuer.  Using the experimental examples an example wire composition range for the instant application can be shown below in Table 5.  The examiner notes that the composition of the filler wires of Breuer and the example wires of the instant application overlap.  The examiner submits that one of ordinary skill in the art would expect quenching factors, carbon contents, and softening factors of the weld joint that overlap with those of the instantly claimed weld joint to naturally flow from the welded steel blank of Breuer because Breuer welds steel sheets of overlapping compositions with a filler wire of an overlapping composition and ratio with the instant application.  See MPEP 2145 and 2144.05(I).  Breuer does not specify how much of the coating is in the weld pool however Breuer recognizes that coatings can be removed in order to prevent the coating from entering the weld pool [0004, 0009, Breuer] but the removal of the coating is not necessary and thus saves costs with the method of Breuer [0014, Breuer] which the examiner submits means a negligible amount of the of the coating is present in the welded portion of the steel, alternatively the examiner submits it would have been obvious to one of ordinary skill in the art to modify the steel of Breuer to use a coating composition of 8-11 wt% silicon, 2-4 wt% iron, with a balance of aluminum as this coating is taught by Canourgues to provide high hardness, melting point, corrosion resistance, and prevent oxidation and decarburization [0113, Canourgues] the examiner notes this is the same coating composition used by the instant application [0055, instant spec], alternatively the examiner submits it would have been obvious to remove the coating from sections to be welded in order to ensure the welded blank is corrosion resistant as taught by Canourgues [0079, Canourgues].
Table 4

Instant claims, steel sheet weight%
Breuer, sheet weight%
C
0.10-0.5 (claim 40)
0.15-0.25 (claim 54)
0.040-0.100 (claim 55-first sheet)
0.10-0.5 (claim 55-second sheet)
0.24-0.38 (claim 56-first sheet)
0.10-0.5 (claim 56-second sheet)
0.4 or less [0036]
Mn
0.5-3 (claim 40)
0.8-1.8 (claim 54)
0.80-2.00 (claim 55-first sheet)
0.5-3 (claim 55-second sheet)
0.40-3 (claim 56-first sheet)
0.5-3 (claim 56-second sheet)
2.0 or less [0038]
Si
0.1-1 (claim 40)
0.1-0.35 (claim 54)
≤0.30 (claim 55-first sheet)
0.1-1 (claim 55-second sheet)
0.10-0.70 (claim 56-first sheet)
0.1-1 (claim 56-second sheet)
0.40 or less [0037]
Cr
0.01-1 (claim 40)
0.01-0.5 (claim 54)
≤0.100 (claim 55-first sheet)
0.01-1 (claim 55-second sheet)
0-2 (claim 56-first sheet)
0.01-1 (claim 56-second sheet)
0.80 or less Cr+Mo [0041]
Ti
≤0.2 (claim 40)
≤0.1 (claim 54)
≤0.080 (claim 55-first sheet)
≤0.2 (claim 55-second sheet)
0.015-0.10 (claim 56-first sheet)
≤0.2 (claim 56-second sheet)
0.05 or less [0042]
Al
≤0.1 (claim 40)
≤0.1 (claim 54)
0.010-0.070 (claim 55-first sheet)
≤0.1 (claim 55-second sheet)
≤0.1 (claim 56-second sheet)
0.015 or more [0044]
S
≤0.05 (claim 40)
≤0.05 (claim 54)
≤0.005 (claim 55-first sheet)
≤0.05 (claim 55-second sheet)
0.0001-0.005 (claim 56-first sheet)
≤0.05 (claim 56-second sheet)
0.010 or less [0040]
P
≤0.1 (claim 40)
≤0.1 (claim 54)
≤0.030 (claim 55-first sheet)
≤0.1 (claim 55-second sheet)
0.0001-0.025 (claim 56-first sheet)
≤0.1 (claim 56-second sheet)
0.025 or less [0039]
B
≤0.010 (claim 40)
≤0.005 (claim 54)
≤0.010 (claim 55-second sheet)
0.0005-0.0040 (claim 56-first sheet)
≤0.010 (claim 56-second sheet)
0.007 or less [0043]
Ni
≤0.100 (claim 55-first sheet)
0.25-2 (claim 56-first sheet)
Not specified
Mo
≤0.100 (claim 55-first sheet)
Optionally 0.05-0.65 (claim 56-first sheet)
0.80 or less Cr+Mo [0041]
Nb
0.015-0.100 (claim 55-first sheet)
0-0.060 (claim 56-first sheet)
Not specified
N
≤0.009 (claim 55-first sheet)
0.003-0.010 (claim 56-first sheet)
Not specified
Cu
≤0.100 (claim 55-first sheet)
Not specified
Ca
≤0.006 (claim 55-first sheet)
Optionally 0.0005-0.005 (claim 56-first sheet)
Not specified
W
Optionally 0.001-0.30 (claim 56-first sheet)
Not specified
Ti/N
>3.42 (claim 56-first sheet)
Not specified
2.6C+Mn/5.3+Cr/13+Si/15
≥1.3 (claim 56-first sheet)
Not specified
Iron and impurities
Balance (claim 40)
Balance [0045]


Table 5

Instant application, example wire wt% [00148]
Breuer, wire wt% [0018]
C
0.02-1.10
0.05-0.15
Mn
0.30-13.17
1.0-3.0
Si
0.001-0.70
0.5-2.0
Ni
0.001-53.24
1.0-2.0
Cr
0.001-23.00
Cr+Mo: 0.5-2.0
Mo
0.001-4.70
Cr+Mo: 0.5-2.0
Fe and impurities
Balance
Balance


Regarding claim 41, as discussed above Breuer modified by Canourgues discloses the use of an aluminum layer atop of an intermetallic layer.
Regarding claims 42-43, as discussed above the examiner submits that an overlapping weld joint composition will naturally flow from the welded steel blank of Breuer modified by Canourgues.
Regarding claim 53, Breuer modified by Canourgues discloses performing welding through laser welding [0001, Breuer].
Regarding claim 54, as shown above in Table 4 Breuer modified by Canourgues discloses steel with an overlapping steel composition.  The examiner notes that the overlap of the steel compositions of the instant application and that of Breuer modified by Canourgues is prima facie evidence of obviousness.  See MPEP 2144.05(I). 
Claim(s) 40-43 and 53-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita et al. (JP 2006219741 A, machine translation referred to herein as English equivalent) herein Fujita, in view of Maruyama et al. (US 2017/0350434 A1) herein Maruyama, as evidenced by Canourgues et al. (US 2014/0057128 A1) herein Canourgues.
Regarding claim 40, Fujita discloses: 
Producing a tailed blank of high-strength steel sheets for an automotive member [0006-0007, Fujita] 
Wherein the sheets are joined by welding for example through laser welding [0010, Fujita]
Wherein the sheets comprise aluminum or zinc-based plating wherein plating can be performed through hot-dip plating [0047, Fujita].  
The examiner submits that the steel of Fujita can be considered precoated because the plating step occurs prior to welding [0047, Fujita].
Fujita does not specifically disclose that the steel coating should comprise an intermetallic alloy layer comprising at least iron and aluminum however the examiner submits that this layer would flow naturally from the coating process of Fujita as evidenced by Canourgues.  Canourgues teaches a plate comprising a steel substrate with a precoat having a layer of intermetallic alloy and topped by a metal alloy [014, Canourgues] that is preferably an aluminum alloy [0015, Canourgues] wherein the intermetallic alloy form during the hot-dip coating process, in particular when applying aluminum or zinc coatings the intermetallic layer formed is of the FexAly type [0052-0054, Canourgues].  The examiner submits that one of ordinary skill in the art would expect an FexAly intermetallic would flow naturally from the hot-dip coating process of Fujita as evidenced by Canourgues.  See MPEP 2112 and 2145.
Wherein the steel sheets comprise a composition shown below in Table 6.  The examiner notes that the overlap of the steel compositions of the instant application and that of Fujita is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Fujita does not specify quenching factors, the examiner notes that quenching factors merely limit the composition of the steel sheets and the welding composition.  As discussed above Fujita discloses steel sheet compositions that overlap with the steel sheet compositions of the instant application, however Fujita does not specify a weld composition.  The examiner submits it would have been obvious to one of ordinary skill in the art to use a weld composition taught by Maruyama.  Maruyama teaches a laser welded joint composition which suppresses cracking during press forming of vehicle components [0022, Maruyama], wherein the composition of the weld joint is shown below in Table 7.  Fujita similarly teaches press molding after welding [0014, 0047, Fujita].  The examiner submits the it would have been obvious to one of ordinary skill in the art to use the weld joint composition of Maruyama to suppress cracking during the press forming of Fujita.  The examiner submits it would have been obvious to use combinations of examples of weld metals from Maruyama and steel substrates from Fujita, which the examiner notes can result in meet the instantly claimed feature of “FTWJ-0.9FTBM≥0”.  For example, using Example 13 from Murayama and example A from Fujita gives the results shown below in Table 8.  The examiner notes that the sheet compositions and weld joint compositions that meets the claimed feature of “FTWJ-0.9FTBM≥0”  indicates that Fujita modified by Maruyama suggests “FTWJ-0.9FTBM” values that overlap with those of the instant application.  The examiner notes that the overlap of the “FTWJ-0.9FTBM” values of the instant application and Fujita modified by Maruyama is prima facie evidence of obviousness.
Fujita modified by Maruyama does not specify a softening factor of the weld joint, however the examiner notes that the softening factor merely further limits the composition of the weld joint.  The examiner notes that the composition of the weld joint of Fujita modified by Maruyama overlaps with the carbon range of 0.15 wt% which meets limitation (b) of the instant application.  Further, for weld joint carbon values greater than 0.15 wt% the examiner notes that the existence of a weld joint composition that meets the claimed feature of “FAWJ>5000”, as shown below in Table 8, indicates that Fujita modified by Maruyama suggests  FAWJ values that overlap with those of the instant application.
Fujita modified by Maruyama does not specifically state a maximum hardness variation across the weld joint, however the examiner notes that the instant application teaches that the instantly claimed hardness variation is achieved by using a filler wire having a carbon content of 0.01-0.45 wt% [0093, instant spec].  Fujita modified by Maruyama does not specify a carbon content for the wire, however the examiner submits the use of a filler wire comprising 0.3 wt% or less would have been obvious in view of Breuer.  Breuer teaches welding with a filler wire wherein the carbon content of the filler wire is at least 0.1 wt% less than the press-hardenable steel of at least one of the sheets because this prevents the weld from becoming brittle [0019, Breuer].  Maruyama teaches that a welding wire may be used to allow for adjustment of the weld metal chemical composition [0134, Maruyama].  The examiner submits it would have been obvious to one of ordinary skill in the art to use a wire comprising a carbon content of at least 0.1 wt% less than the steel sheets of Fujita modified by Maruyama in order to allow for weld composition adjustments and to prevent the weld from becoming brittle.  The examiner notes that the carbon contents of the wire of Fujita modified by Maruyama and Breuer overlaps with 0.01-0.45 wt%.  The examiner submits that the wire carbon contents of Breuer in view of the instant specification means that a maximum hardness variation that overlaps with “a maximum hardness variation across the weld joint is smaller than or equal to 20% of a mean hardness of the weld joint” would naturally flow from the steel of Breuer.  See MPEP 2144.05(I) and 2145.
Table 6

Instant claims, steel sheet weight%
Fujita, steel sheet weight% [0008-0009]
C
0.10-0.5 (claim 40)
0.15-0.25 (claim 54)
0.040-0.100 (claim 55-first sheet)
0.10-0.5 (claim 55-second sheet)
0.24-0.38 (claim 56-first sheet)
0.10-0.5 (claim 56-second sheet)
0.001-0.4
Mn
0.5-3 (claim 40)
0.8-1.8 (claim 54)
0.80-2.00 (claim 55-first sheet)
0.5-3 (claim 55-second sheet)
0.40-3 (claim 56-first sheet)
0.5-3 (claim 56-second sheet)
0.01-3
Si
0.1-1 (claim 40)
0.1-0.35 (claim 54)
≤0.30 (claim 55-first sheet)
0.1-1 (claim 55-second sheet)
0.10-0.70 (claim 56-first sheet)
0.1-1 (claim 56-second sheet)
0.01-2
Cr
0.01-1 (claim 40)
0.01-0.5 (claim 54)
≤0.100 (claim 55-first sheet)
0.01-1 (claim 55-second sheet)
0-2 (claim 56-first sheet)
0.01-1 (claim 56-second sheet)
0.01-5 optionally
Ti
≤0.2 (claim 40)
≤0.1 (claim 54)
≤0.080 (claim 55-first sheet)
≤0.2 (claim 55-second sheet)
0.015-0.10 (claim 56-first sheet)
≤0.2 (claim 56-second sheet)
0.001-0.5
Al
≤0.1 (claim 40)
≤0.1 (claim 54)
0.010-0.070 (claim 55-first sheet)
≤0.1 (claim 55-second sheet)
≤0.1 (claim 56-second sheet)
0.005-2.0
S
≤0.05 (claim 40)
≤0.05 (claim 54)
≤0.005 (claim 55-first sheet)
≤0.05 (claim 55-second sheet)
0.0001-0.005 (claim 56-first sheet)
≤0.05 (claim 56-second sheet)
0.0010-0.05
P
≤0.1 (claim 40)
≤0.1 (claim 54)
≤0.030 (claim 55-first sheet)
≤0.1 (claim 55-second sheet)
0.0001-0.025 (claim 56-first sheet)
≤0.1 (claim 56-second sheet)
0.0010-0.1
B
≤0.010 (claim 40)
≤0.005 (claim 54)
≤0.010 (claim 55-second sheet)
0.0005-0.0040 (claim 56-first sheet)
≤0.010 (claim 56-second sheet)
0.0001-0.0050
Ni
≤0.100 (claim 55-first sheet)
0.25-2 (claim 56-first sheet)
0.01-5 optionally
Mo
≤0.100 (claim 55-first sheet)
Optionally 0.05-0.65 (claim 56-first sheet)
0.01-5.0 optionally
Nb
0.015-0.100 (claim 55-first sheet)
0-0.060 (claim 56-first sheet)
0.001-0.5 optionally
N
≤0.009 (claim 55-first sheet)
0.003-0.010 (claim 56-first sheet)
0.0010-0.01
Cu
≤0.100 (claim 55-first sheet)
0.01-5 optionally
Ca
≤0.006 (claim 55-first sheet)
Optionally 0.0005-0.005 (claim 56-first sheet)
0.01-5 optionally
W
Optionally 0.001-0.30 (claim 56-first sheet)
0.01-5 optionally
Ti/N
>3.42 (claim 56-first sheet)
Not specified
2.6C+Mn/5.3+Cr/13+Si/15
≥1.3 (claim 56-first sheet)
Not specified
Iron and impurities
Balance (claim 40)
Balance


Table 7

Maruyama, weld joint composition [0024-0025]
C
0.05-0.30
Mn
0.5-6.0
Si
0.005-3.0
S
0-0.01
P
0-0.04
Cr
0-5.0 optionally
Ni
0-10.0 optionally
Mo
0-1.0 optionally
Cu
0-1.0 optionally
Al
0.005-1.0
Ti
0-0.2 Nb+Ti+V optionally
Nb
 0-0.2 Nb+Ti+V optionally
V
 0-0.2 Nb+Ti+V optionally
B
0.0001-0.01 optionally
O
0-0.01
N
0-0.01
Fe
Balance


Table 8

Murayama, Example 13 weld joint [Table 2]
Fujita, example A steel [Table 1]
C
0.2
0.21
Mn
2.1
1.31
Si
1.3
0.2
Ni
0.01
0
Cr
0.01
0.19
Al
0.1
0.03
Mo
0.1
0
FT
595.7
496.9
FTWJ-0.9FTBM
148.47
1.25CBM-CWJ
0.0625	
FAWJ
14602.7


Regarding claim 41, as discussed above Fujita modified by Maruyama and Breuer discloses an aluminum coating which would be formed on an intermetallic layer.
Regarding claim 42, the examiner notes that the limitation of “1.25*CBM(most hardenable)-CWJ≥0” merely further limits the composition of the carbon of the weld joint and steel sheets of Fujita modified by Maruyama and Breuer which still overlaps with the carbon of the weld joint and steel sheets of the instant application.
Regarding claim 43, as discussed above in Table 7 Fujita modified by Maruyama and Breuer discloses an overlapping weld joint nickel content.  The examiner notes that the overlap of the weld joint nickel content of the instant claim and Fujita modified by Maruyama and Breuer is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 53, as discussed above Fujita modified by Maruyama and Breuer discloses welding through laser welding.
Regarding claims 54-56, as discussed above in Table 6 Fujita modified by Maruyama and Breuer discloses an overlapping composition with the instantly claimed steel compositions.  The examiner notes that the overlap of the steel sheet compositions of the instant claim and Fujita modified by Maruyama and Breuer is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the relationships “2.6C+Mn/5.3+Cr/13+Si/15” and “Ti/N>3.42” merely further limits the composition of the steel sheet of Fujita modified by Maruyama and Breuer which the examiner still overlaps with the instantly claimed steel composition.  The examiner notes that Fujita discloses that two steel sheets with different compositions can be welded together [0010, 0013, Fujita] for example carbon can be used to give high or low strength sheets [0014, Fujita].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734